Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144368                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 144368
                                                                   COA: 303624
                                                                   Wayne CC: 04-009306-FC
  DEVON E. SMITH,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 16, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
           h0919                                                              Clerk